                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00311-GCM
 WILLIE T. KELLY, JR.,,

                Plaintiff,

    v.                                                        ORDER

 GEORGE T. SOLOMON, et al.,

                Defendants.


         THIS MATTER is before the Court on Defendant Laur’s motion, with the consent of

Plaintiff, to allow defense witness Sandra Gregory to appear remotely. The Court finds there is

good cause to allow Ms. Gregory to appear and testify remotely and, therefore, finds that

Defendant Laur’s motion should be GRANTED.

         SO ORDERED.



                                      Signed: June 3, 2021
